DETAILED ACTION
This communication is responsive to the amendment filed on 08/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-7, 10, 16 were previously canceled. 
Claims 1, 9, and 13 are independent claims and are amended.
Claims 1-5, 8-9, 11-15, and 17-24 are pending in this application.

Continuity
The present application is relationship with PCT/US19/25543, filed on 04/03/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-9, 11-15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “machine learning” in line 23 which is unclear whether this is intended to be the same as or different from the “machine learning” in line 13.  Similar rejection is applied to claims 9 and 13, respectively. Appropriate correction/clarification is required.
Independent claim 13 recites the limitation "the aggregate of confidence scores…" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.
	Claims 2-5, 8, 11-12, 14-15 and 17-24 are also rejected because of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-9, 11-15, 17-24 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea.
Regarding claim 1, the claim recites language of: 
“receiving content from a source as digital media that are being displayed to a user;
processing the digital media to determine contextual information within the content, the processing comprising analyzing the content to extract the contextual information from the content by:
timestamping a series of frames of the digital media;
performing a reverse image search of the timestamped digital media
using a search engine, 
performing one or more of a scene detection, a discrete feature
detection, and landmark detection of the timestamped digital media, said
detections using machine learning;
applying a weighting to the results of each of the reverse image search and results of performed said detections, the weighting based on a predetermined value assigned to a type of contextual evaluation process; and
generating a batch of contextual information over a timeframe;
assessing contextual information of the batch of contextual information using an aggregate of confidence scores and commonality calculated across a plurality of contextual information sources, the aggregate of confidence scores comprising a first confidence score based on frequency of groups of textual data detected by optical character recognition, a second confidence score associated with images identified based on the reverse image search, and a third confidence score associated with one or more features recognized in the digital media based on machine learning; 
searching at least one network for supplementary content based on the contextual information of the batch of contextual information extracted from the content;  and 
transmitting the supplementary content for use with at least one of the source or a receiving device.” 

In fact, the limitations of “processing the digital media to determine contextual information within the content, the processing comprising analyzing the content” “timestamping a series of frames of the digital media,” “performing one or more of a scene detection, a discrete feature detection, and landmark detection of the timestamped digital media, said detections using machine learning,” “applying a weighting to the results of each of the reverse image search and results of performed said detections;” and “generating a batch of contextual information over a timeframe;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, selection, detection, etc.) but for the recitation of generic computer’s component(s) (e.g., computer, computing device(s)/component(s)/unit(s), searching engine, etc.). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationships. For example, the steps of “to determine”, “analyzing …”, “timestamping…”, “performing…”, “applying…”, and “generating…” in the context of this claim encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, claim 1 recites “a weighting”, “using confidence scores”, and “commonality calculated” which are represented a further mathematical processes that, under its broadest reasonable interpretation, are related to calculating data but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract idea. See MPEP 2106.04, under analysis Step 2A, Prong I.
**** Similar analysis to independent claims 9, and 13, respectively.

The remaining limitations do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea. Claim 1 recites an additional element, e.g., “a search engine”, and “a receiving device”, claim 9 and 13 recite “a gaming console”, “a search engine”, “a memory”, “a processor”, and “another receiving device”, which are known as generic computing components to perform the computing functions of the above indication of “to determine”, “analyzing”, and “timestamping”, “performing… detection”, “applying”, and “generating” steps, such that it amounts no more than mere instructions to apply the exception using the generic computing components of computerized system. Next, the additional step of “receiving content…”, “to extract the contextual information from the content”,  “performing a …search …using a search engine”, “accessing contextual information …;” “searching…;” and “transmitting…” are the generic computing functions using for gathering the data and transmitting data over the network that are insignificant extra solution activities. Plus, the additional amended elements of “optical character recognition”, “the reverse image search”, and “machine learning” use to “aggregate of confidence score” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Therefore, these indicated additional limitations do not integrate the judicial exception into a practical application of how to perform data processing. See MPEP 2106.05(a)-(c), (e)-(h) under analysis Step 2A, Prong II.
Hence, independent claims 1, 9, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a search engine”, “a receiving device”, “a processor”, and “a memory” for performing the steps of determining, analyzing, performing, applying, and generating amount to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the claim recites additional limitations: “receiving”, “extract”, “performing”, “accessing”, “searching” and “transmitting”, which represent an insignificant extra solution activity because these claim limitations/elements generally describe the gathering, transmitting data  (e.g., content, contextual information, etc.) between the computing devices (e.g., receiving device and server/search engine). Thus, taken alone, the additional elements dot not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving and transmitting data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (see MPEP 2106.05(d)).  Plus, the additional amended elements of “optical character recognition”, “the reverse image search”, and “machine learning” use to “aggregate of confidence score” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.
**** Similar analysis to independent claims 9, and 13, respectively.

For the at least above reasons, independent claims 1, 9 and 13 are not patented eligibility.

Claims 2-5, 8, 11-12, 14-15, and 17-24 depend on independent claims 1, 9 and 13, and include all the limitations of claims 1, 9 and 13.  Therefore, claims  2-5, 8, 11-12, 14-15, and 17-24 recite the same above indicated abstract idea as well.
Regarding dependent claim 2, the claim recites further additional limitation of “displaying a view… of a graphical user interface” which are not integrating the judicial exception into a practical application (see MPEP 2106.05(a)-(c), and (e)-(h)).  The additional step of “displaying” is the generic computing function for data gathering/transmitting between the computing components which represent an insignificant extra solution as additional activity in displaying the data (e.g., the content and supplemental content) via graphical user interface for user views (e.g., a view) that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
Also, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “displaying a view…” step which amounts to no more than mere instructions/functions to apply the exception using a generic computer component(s), e.g., a monitor.  Hence, the claim element of  “displaying” which represents an insignificant extra solution activity.  This claim limitation generally describes the content and supplemental content being overlaid or presenting within a frame of graphical user interface (GUI).  Thus, taken alone, the additional element does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving/gathering and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
**** Similar analysis to the dependent claim 15, respectively.

Regarding dependent claim 3, the claim recites further additional limitations of “the receiving device comprises a mobile communications device that executes a supplementary content application that displays the supplementary content” which does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(a)-(c), and (e)-(h)) because the claim further defines the “receiving device” comprises “a mobile communications device” having at least one processor and/or memory which are generic computing devices for perform the computing functions as indicated above steps.  The “receiving device” and “a mobile communications device” are well-understood, routine, conventional activity to a skill artisan in the relevant technical field for receiving, processing, accessing, searching, storing, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field such that is sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea itself.
For these reasons, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 4, the claim recites further additional limitation of “the source comprises a gaming console and content that is being continually updated and stored in a contextual repository” which does not appear to be tied to a practical application and also does not amount to significantly more than the abstract idea (see MPEP §2106.05(a)-(c), and (e)-(h)).  The claim provides only the definition of “the source comprises a gaming console and content” that does not amount to significant more. Furthermore, the steps of “updated and stored” represent an insignificant extra solution activity because the additional elements of “updated and stored” are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of data gathering and transmitting data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, these additional limitations and/or elements are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Next, the claim recites additional element: “a gaming console” that is sufficient to amount to significantly more than the judicial exception because the additional element “a gaming console” as known as a computing component that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field.
Thus, the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
**** Similar analysis to the dependent claim 18, respectively.

Regarding dependent claim 5, the claim recites further additional limitation of “processing the digital media to determine contextual information that is indicative of the content comprises performing optical character recognition on the digital media to detect keywords or phrases.” that does not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(a)-(c), and (e)-(h)).  The steps of “processing…to determine” , “performing”, and “to detect” are under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

	Regarding dependent claim 8, the claim recites further additional limitation of
“further comprising receiving a title for the content from the source” that do not appear to be tied to a practical application and also do not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(a)-(c), and (e)-(h)).  The additional step of “receiving” as explained above is a generic computing function that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field as receiving, gathering and transmitting data over a network, e.g., Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. For these reasons, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Regarding dependent claim 11, the claims recites further additional “storing the contextual information and the supplementary content found during the search in a knowledgebase” that do not appear to be tied to a practical application and also do not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(a)-(c) and (e)-(h)) because the step of “storing” is well-understood, routine, conventional activity to a skill artisan in the relevant technical field, e.g., gathering and storing data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim represents an insignificant extra solution activity to a skill artisan in the relevant technical field such that is sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea itself.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
**** Similar analysis to the dependent claims 14 and 17, respectively.

Regarding dependent claim 12, the claim recites further additional limitation of “the live content comprises a video game and the supplementary content comprises assistive or explanatory video or textual content related to the video game.” which does not appear to be tied to a practical application (see MPEP §2106.05(a)-(c), and (e)-(h)).  The claim provides only the definition of “the live content comprises a video game and the supplementary content comprises assistive or explanatory video or textual content…” that does not amount to significant more because the additional elements of “a video game” and “the supplementary content” comprises either one of assistive or explanatory video or textual content that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, these additional limitations and/or elements are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Thus, the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
**** Similar analysis to the dependent claim 19, respectively.  In addition, claim 19 recites additional elements: “is obtained from the Internet rather than the video game on the console” represents an insignificant extra solution activity to a skill artisan in the relevant technical field because the “obtained”, “Internet”, and “the console” are well-understood, routine, conventional activity to a skill artisan in the relevant technical field for gathering and/or transmitting data between computing devices/components over a network, e.g., Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which such that is sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea itself.

Regarding dependent claim 20, the claim recites additional element of “the processor” to configure to “search” for the supplementary content which is not integrated into a practical application and does not amount to significantly more (see MPEP §2106.05(a)-(c), and (e)-(h)) because the additional element, e.g., “the processor” for configuring the search content(s). The “processor” and “to search” are known as the generic computer components and searching functionality are well-understood, routine, conventional activity. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field of data gathering and transmitting, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
**** Similar analysis applied in claim 20 into the dependent claim 22 at the step of “searching”, respectively.

Regarding dependent claim 21, the claim recites additional element/limitations: “the processor is further configured to receive, from the user, a query associated with the content, wherein the extracting the contextual information and the searching for the supplementary content are initiated in response to the query.” which does not integrated into a practical application.  The additional element of the “processor” for performing the steps of “receive”, “extracting”, “searching”, “initiated” in the claim is known as a generic computer device of a computerized system.  Next, the additional steps of “receive”, “extracting”, “searching”, and “initiated” are an insignificant extra solution activity to a skill artisan because the “to receive”, “extracting”, “searching”, and “are initiated” are well-understood, routine, conventional activity to a skill artisan in the relevant technical field for gathering and/or transmitting data between computing devices/components over a network, e.g., Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which such that is sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea itself. See MPEP §2106.05(a)-(c), and (e)-(h)
	
Regarding dependent claim 23, the claim recites additional limitations: “receiving, from the user, a query associated with the content, wherein the determining the contextual information and the searching for the supplementary content are initiated in response to the query.” which does not amount to significantly more than an abstract idea. The steps of “determining” is under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04
Furthermore, the claim is not integrated into a practical application.  The steps of  “receiving”, “searching”, and “are initiated” in the claim are an insignificant extra solution activity to a skill artisan because the “receiving”, “searching”, and “initiated” steps are well-understood, routine, conventional activity to a skill artisan in the relevant technical field for gathering and/or transmitting data between computing devices/components over a network, e.g., Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which such that is sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations/elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
**** Similar analysis applied in claims 21 and 23 into the dependent claim 24 at the steps of “receiving”, “extracting”, “searching”, and “are initiated”, respectively.

For at least above reasons, claims 1-5, 8-9, 11-15, and 17-24 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101, Applicant’s arguments (see Remarks, pages 8-13 ) have been fully considered.  Even though Applicant’s arguments are remarked Step 2A (Prong I, and Prong II) and Step 2B using Alice/Mayo Test, Enfish, the claim limitations including the amended limitations, singular or in combination, are not persuasive. According to the update 2019 PEG, claims 1-5, 8-9, 11-15, and 17-24 are not patented eligibility as the clear following reasons:
	A/  Analysis under Step 2A, Prong I:
Regarding independent claims 1, 9 and 13, the steps of “to determine”, “analyzing …”, “timestamping…”, “performing…”, “applying…”, and “generating…”” as drafted, is mental processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., an observation, evaluation, judgment, option, selection, detection, etc.) but for the recitation of generic computer’s component(s) (e.g., computer, computing device(s)/component(s)/unit(s), searching engine, OCR, machine learning, etc.). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04 (a) (2), part III). 
Furthermore, independent claims 1, 9 and 13 recite “a weighting”, “confidence scores”, and “commonality calculated” which represent further mathematical relationship in calculating data but for the recitation of generic computer components; thus, it falls within the “Mathematical Concepts” grouping of abstract idea (see MPEP 2106.04 (a) (2), part I).

	B/ Analysis under Step 2A, Prong II:
The remaining limitations in claims 1, 9, and 13 do integrate the judicial exception into a practical application. These claims recite additional elements, e.g., “a search engine”, and “a receiving device”, “a gaming console”, “a search engine”, “a memory”, “a processor”, and “another receiving device”, which are generic computing components for performing the computing functions. Next, the additional steps of “receiving content…”, “to extract the contextual information from the content”,  “performing a …search …using a search engine”, “accessing contextual information …;” “searching…;” and “transmitting…” represent insignificant extra solution activities. Plus, the additional amended elements of “optical character recognition”, “the reverse image search”, and “machine learning” use to “aggregate of confidence score” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Therefore, these indicated additional limitations do not integrate the judicial exception into a practical application of how to perform data processing (see MPEP 2106.05(a)-(c), (e)-(h)).

C/  Analysis under Step 2B:
According to updated 2019 PEG, independent claims 1, 9, and 13 do not recite any additional elements/limitations that are beyond the judicial exception that, alone or in combination, are not “well-understood, routine, and conventional”. 
The claims recite the additional elements of “a search engine”, “a receiving device”, “a processor”, and “a memory” as known as generic computing components for performing steps of determining, analyzing, performing, applying, and generating. Mere instructions to apply an exception using a generic computer component cannot provide any inventive concept.  Next, the claim recites additional limitations: “receiving”, “extract”, “performing”, “accessing”, “searching” and “transmitting”, which represent an insignificant extra solution activity because these claim limitations/elements generally describe the gathering, transmitting data  (e.g., content, contextual information, etc.) between the computing devices (e.g., receiving device and server/search engine). Thus, taken alone, the additional elements dot not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving and transmitting data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (see MPEP 2106.05(d)).  
Plus, the additional amended elements of “optical character recognition”, “the reverse image search”, and “machine learning” use to “aggregate of confidence score” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.
(Similar analysis to independent claims 9, and 13, respectively)
For the at least above reasons, independent claims 1, 9 and 13 are not patented eligibility.

Referring to claim rejections under 35 U.S.C. 103, Applicant’s arguments (see Remarks, pages 14-15), with respect to the rejections of claim 1 (similar to claims 9 and 13) have been fully considered and recorded.
However, examiner respectfully submits that the prior art made of record, singularly or in combination, does not teach the particular amended limitations: “the aggregate of confidence scores comprising a first confidence score based on frequency of groups of textual data detected by optical character recognition, a second confidence score associated with images identified based on the reverse image search, and a third confidence score associated with one or more features recognized in the digital media based on machine learning”; thus, the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 8-9, 11-15, and 17-24 should be allowed if the claims are amended to overcome the 35 U.S.C. 101 and 112 rejections set forth above details.
Reasons for allowance: Regarding independent claims 1, 9, and 13, the prior art made of record does not teach the particular amended limitations, as considered a whole together, e.g., “the aggregate of confidence scores comprising a first confidence score based on frequency of groups of textual data detected by optical character recognition, a second confidence score associated with images identified based on the reverse image search, and a third confidence score associated with one or more features recognized in the digital media based on machine learning”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                       
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169